Citation Nr: 1538179	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-05 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for non-Hodgkin's lymphoma.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to August 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence after the most recent adjudication of her claim and waived her right to have that evidence considered by the RO.  


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied service connection for headaches; at the time of that decision, the evidence substantiated only treatment for headaches in service in connection with viruses and upper respiratory infections, but did not substantiate a current diagnosis of migraine headaches or a nexus between current migraine headaches and service; the evidence received since the January 2004 decision relates to the unestablished fact of a current diagnosis of migraine headaches and is new and material.

2.  In a January 2004 rating decision, the RO denied service connection for non-Hodgkin's lymphoma; at the time of that decision, the evidence substantiated a current diagnosis of non-Hodgkin's lymphoma, but did not substantiate a nexus between non-Hodgkin's lymphoma and service, and did not substantiate an injury or disease in service that may be related to non-Hodgkin's lymphoma; the evidence received since the January 2004 decision does not relate to either unestablished fact; it is cumulative and redundant of evidence previously of record, and it does not raise a reasonable possibility of substantiating the claim.

3.  Migraine headaches are not related to service.  

4.  The Veteran does not have a psychosis; an acquired psychiatric disorder, to include PTSD, is not related to service.

5.  Sleep apnea is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for headaches are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening service connection for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  Migraine headaches were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  An acquired psychiatric disorder was not incurred in service; a psychosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2015).

5.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen Service Connection

The Veteran is seeking to reopen claims of entitlement to service connection for headaches and non-Hodgkin's lymphoma.  The RO initially denied claims of entitlement to service connection for headaches and non-Hodgkin's lymphoma in a January 2004 rating decision.  

The term service connection applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

At the time of the January 2004 decision, the evidence of record consisted of service treatment records, military personnel records, VA outpatient records, and the Veteran's written assertions.  This evidence established a diagnosis of non-Hodgkin's lymphoma, but did not establish a nexus between the non-Hodgkin's lymphoma and service or any disease or injury in service that might be related to the post-service non-Hodgkin's lymphoma.  The evidence did not establish a current diagnosis of migraine headaches or a nexus between migraine headaches and headaches noted in service in relation to diagnoses of viruses and upper respiratory infections.  

Although notified of the RO's January 2004 decision and of her right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran applied to have the previously denied claim reopened in March 2009.  Evidence received since the January 2004 decision includes VA treatment records and private treatment records, as well as additional statements from the Veteran and statements submitted on her behalf from family members and friends.  The VA outpatient treatment records relate to the unestablished fact of a current diagnosis of migraine headaches.  At the time of the January 2004 rating decision, there was no such diagnosis of record.  Accordingly, the criteria for reopening entitlement to service connection for headaches are met.  The merits of that reopened issue will be addressed below.  However, the additional evidence does not address the unestablished facts of a nexus between non-Hodgkin's lymphoma and service or an injury or disease in service that may be related to non-Hodgkin's lymphoma.  Accordingly, the criteria for reopening entitlement to service connection for non-Hodgkin's lymphoma are not met.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Claims

The Veteran is seeking service connection for migraine headaches and an acquired psychiatric disorder on the basis that each is related to service.  She is seeking service connection for sleep apnea on the basis that it is related to an acquired psychiatric disorder.  

The basic service connection criteria are set out above.  In addition, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Migraine headaches and sleep apnea are not included among the presumptive chronic diseases.  Psychoses are included among the enumerated chronic diseases; however, in order for the presumption to attach, the psychosis must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection for psychoses may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that the psychosis was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that there is no psychosis in this case or any diagnosis that conforms to the definition of psychosis under 38 C.F.R. § 3.384 (any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder not otherwise specified; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder).  Accordingly, the presumption of service connection for psychoses which become manifest to a degree of 10 percent or more within one year of service separation is not for application.  

Service treatment records reveal no treatment at any time during service for psychiatric complaints.  When examined at service separation in June 1990, the Veteran was psychiatrically normal.  The Veteran completed a report of medical history on which she reported no history of-or current-depression, or excessive worry, nervous trouble of any sort.  

After service, the first treatment for specific psychiatric complaints comes after the March 2009 claim.  A mental status examination was conducted on May 28, 2003 as part of a neurology examination; however, while that examination revealed that the Veteran's recent memory was impaired, no psychiatric diagnosis was offered at that time (see VBMS record 06/30/2009).  This is probative evidence in support of post-service onset of psychiatric symptoms.  

The Veteran filed her claim of entitlement to service connection for an acquired psychiatric disorder on March 27, 2009.  A June 4, 2009 ER Attending Note reveals that the Veteran sought treatment for migraines, but also reported feeling very depressed.  She was seen that day for a mental health consultation, at which time she reported having been depressed for a long time.  However, she denied any prior inpatient or outpatient psychiatric care.  The Veteran reported that "she misses her husband who left 'years ago,' but has been waiting to confront this issue for many years to 'keep it hidden.' "  She noted that her husband left in 1989 because of philandering.  The diagnosis was adjustment disorder vs. MDD, mild to moderate (see VBMS record 09/10/2009). 

A June 5, 2009 Psychiatry Triage Note reveals the Veteran's account that she had been depressed since 1990 and was in a physically abusive marriage that ended tragically.  According to the Veteran, she tolerated the abuse because she did not want to break up her family.  She voiced her commitment to this marriage and she was not clear on what went wrong.  According to this account, the abuse occurred while she and her husband were on active duty.  She was aware that she could have reported this to the commander but, did not because she wanted to protect her husband.  The diagnosis was major depression/non-combat related PTSD (see VBMS record 09/10/2009). 

A June 5, 2009 Physician Outpatient Note reveals a history of psychosocial difficulties dating back to her time in the military.  While stationed in Norfolk/Virginia Beach area, she married a man whom she met early in her military career, and they had a son soon thereafter.  While her son was still an infant, she learned her husband was having multiple affairs and had apparently fathered a child by one of these women.  He would also force the Veteran to have sex with him at times against her will.  He left her and moved to New York "to sell drugs" when her son was 1 year old, leaving her to raise her son and a daughter by a previous relationship on her own.  She reported mixed feelings about this, as she had wanted to get out of the marriage by this time, but felt trapped.  She continued to raise her children as a single parent, subsequently becoming involved in multiple relationships over the years that turned out not to be satisfying.  She also reported considerable harassment, maltreatment, and discrimination while in the military, due to the "double jeopardy" of being a black female in an overwhelmingly white male environment.  The physician diagnosed major depressive disorder with insidious onset over years and possible PTSD r/o MST and related traumatic experiences during military (see VBMS record 09/10/2009).

Regarding the recent assertions that the Veteran had problems with depression and anxiety "off and on" during the military and afterwards (see May 31, 2012 Mental Health Outpatient Note (VBMS record 02/21/2013)), and that she suffered from post-partum depression, these were made after her claim was filed.  While they nominally support her claim, in that they tend to establish symptoms of an acquired psychiatric disorder in service, they conflict materially with the (1) the lack of complaint or treatment in service, (2) the normal findings on psychiatric examination at service separation, and (3) her specific denial of a history of-or current-depression, or excessive worry, nervous trouble of any sort at service separation.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant, as it is earlier than the May 2012 account, and is closer in time to service.  

Furthermore, because the Veteran was seeking only medical evaluation at service separation, and had not yet filed a claim, it seems likely that she would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran presented her account in May 2012, she was seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate the onset of symptoms as she remembers it.  It is the credibility of the Veteran's May 2012 account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  The Board also notes that the report of medical history at service separation is consistent with the normal clinical findings on examination at that time, and in May 2003, and consistent with the clinical evidence in service.  However, the May 2012 account conflicts with that evidence.  Accordingly, the Board finds that psychiatric symptoms did not begin in service.  

Turning to the Veteran's assertion that she experienced personal assaults during service, including by her husband at the time, and that she experienced prejudice from white male superiors, who made derogatory comments about her race (see March 23, 2012 Psychology Note (VBMS record 02/21/2013)), the RO has attempted to verify a stressor as described by the Veteran and has determined that the Veteran has provided insufficient detail to attempt further verification.  The Board agrees that, in many instances, the accounts are lacking in detail that would permit verification.  This is true of her vague assertions of racial and sexual discrimination, which do not contain details as to date, time, location, or individuals involved.  As will next be discussed, based on inconsistencies in the Veteran's account, other events described by her are deemed to be lacking in credibility.  

The Veteran has purportedly submitted a statement (dated June 2009) from her former husband in which he admits to having relationship difficulties with the Veteran, and describes their relationship as "volatile.'  He also alludes to his own infidelity ("I began to stray from the marriage").  However, he does not admit to the essential aspects of the Veteran's assertions, such as physical and sexual abuse of the Veteran.  To this extent, the letter is materially inconsistent with the Veteran's account.  

The letter also asserts that he (the Veteran's former husband) and the Veteran "would always discuss the racism, sexism and sexual harassment that went on."  However, as with the Veteran's account, this is vague and lacking in any detail that would permit verification.  In addition, the account is not contemporaneous to service, but was made many years later, supposedly in support of her claim.  

The Board also finds legitimate reason to question the credibility of the assertion that the June 2009 letter was actually written by the Veteran's former husband.  Notably, the Veteran has elsewhere and more recently asserted that she has had no contact with her former husband since their relationship ended.  This assertion is in conflict with the assertion in the letter that she and her former husband had "recently reconnected."  

In an April 12, 2012 Mental Health Outpatient Note (VBMS record 02/21/2013), the Veteran presented a picture at odds with the assertion that she had reconnected with her former husband.  She noted at that time that she was experiencing intensifying distress about the approach of her son's graduation and the issue of whether his father would attend as well, which was something she said she could not tolerate.  In a May 18, 2012 Psychology Note (VBMS record 02/21/2013), the Veteran reported that she attended her son's graduation, and risked seeing her abusive ex-husband.  She developed a safety plan that included attending the graduation with her daughter and having her son meet her in a location separate from where the graduates' parents were gathered.  In a June 9, 2009 Mental Health Outpatient Note (VBMS record 09/10/2009), she noted that her former husband had never paid child support for his son, and when she tried to pursue him about it, authorities could never track him down.  

The Board finds that it is impossible to reconcile these accounts of the Veteran's fear of contact with her former husband, her attempts to avoid contact with him, and her direct assertions that she had not had contact with him, with the account presented in the letter purportedly written by her former husband that the two had recently reconnected and that he (in 2009) supported her claim.  For reasons already discussed, the Board attaches greater reliability to the Veteran's statements made to clinicians during psychiatric treatment than to statements submitted to VA adjudicators in support of her claim.  The Board finds the assertion that the June 2009 letter was written by the Veteran's former husband not credible.  

A letter purportedly from the Veteran's mother (dated in June 2009) is also of record.  While the letter describes changes in the Veteran's mood and behavior reportedly observed in service by her mother, this is not an account contemporaneous with service, but is an account given in support of her daughter's claim for benefits.  The Board may properly consider the personal interest a claimant or a close relative has in the claim, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond, 12 Vet. App. at 345; Cartright, 2 Vet. App. at 25.  As with the Veteran's account, this account conflicts directly and materially with the normal psychological findings at service separation an in May 2003, and with the Veteran's assertions at service separation that she had no history of-or current-depression, or excessive worry, nervous trouble of any sort.  The Board finds this account less persuasive than the evidence contemporaneous to service separation.  

In sum, the evidence does not contain a verified stressor, and the Veteran has not provided sufficient detail regarding any stressor that would permit verification.  VA regulations are specific in that, in the case of a non-combat stressor, lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the lay testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board acknowledges that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the provisions in M21-1MR, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See Patton v. West, 12 Vet. App. 272 (1999), YR v. West, 11 Vet. App. 393, 398-99 (1998).

In cases of sexual assault, development to alternate sources for information is critical.  These may include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  See M21-1MR, Part III, 5.14(c)(8).  In addition, a medical opinion can be obtained as to whether such alternative source evidence substantiates the occurrence of the claimed stressor.  

In this case, there is no indication in the record, including statements from the Veteran, that the alleged sexual assaults by her husband was ever formally reported to any source or that they were otherwise reduced to writing.  Consequently, there are no formal records, such as police reports of the incident which could be obtained.  There is also no evidence in the service treatment records or service personnel records of behavior or performance changes that might be submitted to a clinician for an opinion as to whether the claimed stressors likely occurred.  As discussed above, the letters from the Veteran's former husband and mother are not contemporaneous to service and are not credible regarding certain essential assertions.  There is no indication that further development to alternative sources would be fruitful or that there is sufficient credible evidence to submit to a clinician for purposes of an opinion regarding the occurrence of the claimed stressor.  

There is no medical opinion that purports to relate any current acquired psychiatric disorder to service.  While the Board has considered the Veteran's assertions, as discussed above, the Board has found that they are not credible regarding her description of onset of psychiatric symptoms in service, and in terms of her description of PTSD stressors.  Establishing the etiology of a psychiatric disorder is not capable of lay observation but requires medical training and knowledge.  The Veteran's assertions on this point are not competent evidence.  

In light of the facts found-that there is no verified stressor and no credible evidence that would support further attempts at verification, that symptoms of a psychiatric disorder did not begin in service, and that no current psychiatric disorder is related to service-the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  

Regarding headaches, service treatment records reveal that the Veteran was treated on several occasions during service for viruses and upper respiratory infections.  An April 14, 1986 treatment note reveals complaint of a sore throat and headache since the previous day.  The diagnosis was exudative pharyngitis.  She was seen again the following day at which time the assessment was viral syndrome.  The Veteran was treated on June 16, 1986 for complaint of nausea, vomiting, abdominal pain, and headaches since that morning.  The assessment was probable viral syndrome.  A visit the following day revealed that symptoms had resolved.  The Veteran was treated on April 24, 1987 for complaint of sore throat, swollen glands, headaches for 2 days, general malaise, and fever.  The diagnosis was pharyngitis, rule out strep throat, and probable early upper respiratory infection.  When examined at service separation in June 1990, the Veteran's head was clinically normal, as were all other bodily systems.  The Veteran completed a report of medical history on which she reported no history of-or current-frequent or severe headaches, tumor, growth, cyst, or cancer.  

After service, there is no record of complaint of or treatment for migraine headaches for more than a decade.  A May 28, 2003 treatment report from H. Caplan, M.D., includes an account of the onset of migraine headaches.  Dr. Caplan noted that "Approximately 5 years ago she started having migraine headaches."  Dr. Caplan further noted that "She denies any history of significant headaches before 5 years ago" (see VBMS record 06/30/2009).  

The Board acknowledges that the Veteran provided a conflicting account of onset of migraines in a May 8, 2012 Womens' Health Outpatient Note.  It was reported there that the Veteran "wants to note in her chart that she has a h/o migraines since the military" (see VBMS record 02/21/2013).

Because the Veteran was seeking only medical treatment at the time of the May 2003 account, and had not yet filed a claim, it seems likely that she would report events carefully and accurately at that time.  In contrast to the Veteran's account at service separation and in May 2003, when the Veteran thereafter presented her account, she was seeking VA benefits rather than medical treatment.  There is no question that the Veteran is competent to relate the onset of headaches as she remembers it.  It is the credibility of the Veteran's May 2012 account which the Board finds is lacking.  Simply put, the report of medical history at separation from service, and the pre-claim May 2003 account, are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  The Board also notes that the report of medical history at service separation is consistent with the normal clinical findings on examination at that time, and consistent with the clinical evidence in service which related each episode of headaches to either a virus or upper respiratory infection.  However, the May 2012 account conflicts with that evidence.  

The Board has considered the notation in the June 2009 letter purportedly from the Veteran's former husband that: "During our marriage I recall my ex-wife suffering from headaches."  As noted above, it is acknowledged that the Veteran was treated for headaches during service; however, each episode was attributed to a virus or infection and she was clinically normal regarding the head at service separation.  

There is no medical opinion that purports to relate current migraine headaches to service.  While the Veteran contends that her migraines are related to service, her contention relies on a report of the onset of migraine headaches which the Board has found to be inaccurate.  Moreover, distinguishing migraine headaches from other types of headaches, and determining the etiology of migraines requires medical knowledge which the Veteran is not shown to possess.  Her assertions on this point are therefore not competent evidence.  

Based on the facts found-that the Veteran did not have migraine headaches in service, but had headaches attributed to viruses and upper respiratory infections, that the onset of migraines came years after service separation, and that current migraines are not etiologically related to service-the Board concludes that service connection for migraines is not warranted.  

Service treatment records reveal no treatment at any time during service for sleep apnea.  When examined at service separation in June 1990, the Veteran was clinically normal as to all systems, including the throat.  The Veteran completed a report of medical history on which she reported no history of-or current-frequent trouble sleeping.  

The first reference to sleep apnea comes in the current claim.  The Veteran submitted the report of a May 2015 sleep study which includes a diagnosis of sleep apnea.  However, the Board has already determined that service connection for an acquired psychiatric disorder is not warranted.  Therefore, a secondary service connection theory of etiology cannot succeed.  

There is no medical opinion purporting to relate current sleep apnea directly to service.  The Veteran has not asserted that sleep apnea began in service.  Accordingly, the Board concludes that service connection for sleep apnea is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her in August 2003, June 2009, September 2009, February 2013, and November 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide them.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for sleep apnea or an acquired psychiatric disorder.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury regarding the claim, and there is insufficient credible evidence of a stressor in service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Regarding migraine headaches, while new and material evidence has been received, and that evidence substantiates a current diagnosis of migraine headaches, the Board has found the Veteran's assertions as to the onset of migraine headaches to be lacking in credibility.  For the purpose of reopening, evidence is presumed to be credible.  However, upon reopening, the Board has the duty to make findings as to the credibility of all evidence.  Here, the service treatment records attributed each complaint of headaches to a specific cause, and there was no finding of migraine headaches at any time during service.  There is therefore no credible evidence of an injury or disease in service to which a current diagnosis could be attributed.  Therefore, the Board finds that a VA opinion is not necessary.  

Regarding sleep apnea, the Veteran asserts that her sleep apnea is related to her psychiatric disorder, which is not a service-connected disability.  Therefore, a medical opinion is not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of her claims, and she was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

The claim of entitlement to service connection for headaches is reopened; the appeal is granted to this extent only.

Service connection for migraine headaches is denied.

Reopening of service connection for non-Hodgkin's lymphoma is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for sleep apnea is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


